Title: From Thomas Jefferson to James Mease, 9 January 1808
From: Jefferson, Thomas
To: Mease, James,Seybert, Adam,Dickerson, Mahlon


                  
                     Gentlemen 
                     
                     Washington Jan. 9. 1808.
                  
                  I duly recieved your favor of the 1st. instant, informing me that at an election of officers of the American Philosophical Society, held at their hall on that day, they were pleased unanimously to elect me as their President for the ensuing year. I repeat, with great sensibility, my thanks to the Society for these continued proofs of their good will, and my constant regret that distance & other duties deny me the pleasure of performing, at their meetings, the functions assigned to me, and of enjoying an intercourse with them which of all others would be the most gratifying to me. thus circumstanced I can only renew assurances of my devotion to the objects of the institution, and that I shall avail myself with peculiar pleasure of every occasion which may occur of promoting them, & of being useful to the society.
                  I beg leave through you, gentlemen, to present them the homage of my dutiful respects, and that you will accept yourselves the assurances of my high consideration & esteem.
                  
                     Th: Jefferson 
                     
                  
               